                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAMANTHA RENEE MEACHAM                          :            CIVIL ACTION
                                                :
       v.                                       :
                                                :
ANDREW M. SAUL,                                 :
Commissioner of Social Security                 :
Administration                                  :            NO. 18-5245

                                                ORDER

               AND NOW, this 13th day of September, 2019, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review and defendant’s Response to

Request for Review of Plaintiff, it is hereby

                                         ORDERED

               1.      Plaintiff’s Request for Review is DENIED; and

               2.      The Clerk of Court is hereby directed to mark this case closed.



                                                BY THE COURT:


                                                ___/s/ Thomas J. Rueter____________________
                                                THOMAS J. RUETER
                                                United States Magistrate Judge
